Citation Nr: 1821788	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a left shoulder disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1963 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2015 and March 2017], when it was remanded for further development, to include providing the Veteran with additional VA examinations.  An examination was provided in April 2015, but the examination scheduled in April 2017 did not take place because the Veteran did not appear.  The Veteran has not offered any reason for his failure to appear, let alone good cause.  Therefore, the Board finds that there was substantial compliance with the remand instructions and no further remands to secure compliance are required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board sincerely regrets the additional delay.



FINDING OF FACT

The Veteran's left shoulder disability is manifested by limitation of motion of the non-dominant or minor arm at least 25 degrees from his side; fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating for left shoulder disability in excess of 30 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5201, 5202, 5301 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2010.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from December 2010 and April 2015.  The Veteran asserted that the December 2010 VA examination was inadequate because it had not addressed functional limitations related to the left shoulder surgery.  As a result, the matter was remanded for the new examination in April 2015.  As discussed above, the Veteran was scheduled for an additional VA examination in April 2017, but did not appear.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence does not support the assignment of staged ratings.

Facts and Analysis

The Veteran seeks an increased disability rating for a left shoulder disability, currently rated as 30 percent disabling.  Specifically, the Veteran's left shoulder disability is described as left shoulder rotator cuff tear and labral tear with bicep tendon arthrosis.  There is documented evidence of arthritis on X-ray and limitation of motion in the left arm and shoulder.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Higher disability ratings for the shoulder are possible under Diagnostic Code 5202, which provides ratings for other impairment of the humerus, including malunion and/or recurrent dislocations.  Specifically, fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

In this instance, the assigned rating has also included consideration of the injury to the Veteran's muscles in Muscle Group I, which allow for upward rotation of the scapula and elevation of the arm above shoulder level.  Diagnostic Code 5301 provides disability ratings for this Muscle Group, including a 30 percent rating for a severe injury of the nondominant side, which is what is assigned here.  No higher scheduler rating is permitted under this Diagnostic Code.

The record shows that the Veteran has several diagnosed disabilities in his left shoulder (Medical Treatment Record, 12/10/2010, p. 9).  These include a rotator cuff tear, with left shoulder impingement.  He underwent surgery in November 2010 for subacromial decompression and arthroscopic repair of a full thickness rotator cuff tear.

At the December 2010 VA examination the Veteran was unable to perform range of motion testing of the left shoulder because of his recent orthopaedic surgery (VA Examination, 12/23/2010).  The Veteran reported that he was self-employed in refrigeration and had not worked since October 2010.  When he was working, he had needed to have his son and grandson help him with moving heavy objects and had been prevented from doing overhead work because of his pain, weakness, and limited range of motion.  He denied having any limitations in his ability to perform the activities of daily living.

A physical examination in July 2011 showed that the Veteran's pain had improved some eight months after surgery, but his range of motion had not (CAPRI, 11/04/2011, p. 4).  He did not have the strength required to lift 80 or more pounds of freon in his job or to push and pull large air conditioning units, althoug he was able to lift a gallon of milk.  His active range of motion showed 50 degrees of abduction with 90 degrees on passive motion, forward flexion to 90 degrees active and 120 degrees passive, and no pain on range of motion testing.  His internal rotation was to the beltline and his extrenal rotation was to 60 degrees, with some tenderness to palpation along the biceps tendon.  He showed drop arm and diminished strength.  The provder noted that this examination showed results which were worse than his previous examination and thought that the Veteran might possible have torn or partially torn his rotator cuff.

A follow up examination in September 2011 showed range of motion findings of abduction to 30 dgrees, forward flexion to 45 degrees, external rotation to 10 degrees, evidence of crepitus and dop arm (CAPRI, 11/04/2011, p. 3).  The provider diagnosed a probable tear in the left rotator cuff repair, base in part on findings of rotator cuff weakness.

In October 2011, the Veteran was found to have moderate tendinopathy and a partial thickness tear in the subscapularis tendon, a medial dislocation of the biceps tendon (CAPRI, 11/04/2011).  The provider also noted marked atrophy of the supraspinatus and subscapularis muscles.

At the January 2013 Board hearing, the Veteran tesitifed that he experienced functional loss related to his left shoulder disability which included being unable to manipulate and grasp anything with any strength in his left arm (Hearing Testimony, 01/23/2013, p. 6).  The Veteran's wife tesified that if he tried to pick things up or was handed them it was as likely to end up on the floor as on the table because of his problems grasping things.  The Veteran stated that the VA examination he had did not include any discussion of weakness or function in the shoulder and was therefore inadequate.

At the April 2015 VA examination, the Veteran reported that he had less pain his left shoulder than before, but also had weakness and loss of range of motion (C&P Exam, 04/20/2015).  The pain he did have was constant and increased when he used his shoulders.  He could not reach overhead to do any type of activities.  Range of motion testing showed flexion to 160 degrees, abduction to 70 degrees, extrenal rotation 75 degrees, and internal rotation to 70 degrees.  The range of motion in the left shoulder was greater in all planes that that in the right shoulder, to include being double with respect to flexion.  The examiner noted no pain with weight-bearing in either shoulder, although there was objective evidence of crepitus in both.  There was no loss of muscle strength or evidence of muscle atrophy; tests for rotator cuff tear, tendinopathy, and scapula injury were negative.  The examiner stated that the Veteran did not have any neurological impairment associated with the shoulder disorder, but had weakness from pain and disuse which was intensified when he held his arm away from his body in any direction.  However, he was able to compensate for this by keeping items he was grasping or manipulating close to his body so his arms were not extended.

After considering all of the evidence of record, to specifically include the evidence discussed above, the Board finds that there is no basis for an increased disability rating for the Veteran's left shoulder in excess of the currently assigned 30 percent rating.  Notably, 30 percent is the highest disability rating which may be assigned under Diagnostic Code 5201 for the non-dominant or minor joint.  A higher disability rating would require evidence of a fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus, none of which are shown here.

In addition, an additional, separate disability rating might be warranted if the Veteran were shown to have neurological disabilities resulting from his left shoulder disability.  Although the Veteran is shown to have difficulty grasping or lifting things with his left hand or doing overhead work, the examination has shown no evidence of neurological disability as a cause of these symptoms.  Rather, the VA examination included the opinion that the symptom was due to pain on extension of the Veteran's arm.  Notably, this pain on movement and limitation of extension are contemplated in the assigned sschedular rating criteria and further consideration of entitlement to a higher rating on an extraschedular basis is not warranted under Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges that the 2017 remand was issued to insure compliance with the principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was scheduled for an updated examination but did not report for the scheduled date and has provided no additional statements regarding why he failed to report.  After considering the specific language in Correia and the facts in this case, the Board finds no basis for remanding for a new examination.  The Board notes that the Correia case involved an increased rating claim for knee disorders, as opposed to the current case which involves a left shoulder disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement. First, it "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Although the Court did not define "damaged" for these purposes, it noted that both of the appellant's knees were "damaged."  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  In this instance, the record shows that active and passive ranges of motion of the left shoulder were tested.  Further, there was a comparison of the range of motion in the left shoulder and the opposite joint, the right shoulder, although the right shoulder is also service-connected and is therefore not an undamaged joint.  The Board notes, however, that the Correia requirement with respect to weight-bearing and non-weightbearing motion testing is less applicable in the case of a shoulder than in the knee.  First, the Board notes that the Court did not state that upper extremities can be weight bearing. Second, the Board notes that the VA examination noted the range of motion of the left shoulder, to include the specific point at which painful motion begins.  Finally, the VA examiner specifically noted that there was no pain with weightbearing as part of the examination of both left and right shoulders.   

Although it may possible to test passive motion without weight bearing by having the examiner move the arm, such testing would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examination that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

For all of the reasons set forth above, the Board finds that the criteria for a disability rating in excess of the assigned 30 percent rating for left shoulder disability have not been met.  The claim for increase must be denied.  38 C.F.R. § 4.71a.


ORDER

Entitlement to a disability rating in excess of 30 percent for left shoulder disability is denied.

REMAND

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

In this case, the Veteran has several service-connected disabilities, namely, a right shoulder disability, rated as 30 percent disabling; a left shoulder disability, also rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, rated as 0 percent disabling (noncompensable).  The combined disability rating is 60 percent.  Both shoulders may be considered as a single disability and, with the inclusion of the bilateral factor under 38 C.F.R. § 4.26, would yield a combined disability rating of 60 percent.  As such, the Veteran is eligible for consideration of TDIU on a schedular basis if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

There is evidence in the record that the Veteran's service-connected right and left shoulder disabilities interfere with his ability to work in refrigerant servicing, which was his most recent profession.  Indeed, the Veteran testified at hearing that as a result of his shoulder surgery he had been unable to work and had lost his license and sought Social Security retirement benefits.  However, the record does not contain any additional information about the Veteran's level of education or training or experience, to include a list of jobs and employers.  The Veteran was furnished with a form to complete which would include all of this information, but has not submitted it to date.  Without this information, the Board is unable to determine if the Veteran is rendered unable to secure or follow substantially gainful employment consistent with his education and experience.  This matter is remanded once again, reluctantly, in order to provide the Veteran the opportunity to submit the needed information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with all necessary documentation to complete (e.g., VA Form 21-8940) to evaluate the claim for TDIU, to include obtaining information about prior employers and job duties, levels of education and experience, and any skills or certifications the Veteran may possess.  

2. Then undertake any other indicated development indicated, to include arranging for an examination to address the Veteran's ability to perform such work-related tasks as sitting, standing, lifting, carrying, pushing, pulling, and dealing with deadlines and with people.

3. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


